          Case 1:19-cv-04379-WMR Document 19 Filed 12/05/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BOILING CRAB FRANCHISE CO.,                )
                                           )
LLC,                                       )
                                           )
              Plaintiff,                   )
                                           )
                                           )
        v.                                 ) CASE NO. 1:19-CV-04379-WMR
                                           )
                                           )
THE JUICY CRAB INC.; CAFE 88,              )
LLC; KEYING CHEN A/K/A                     )
                                           )
RAYMOND CHEN; and LEO CHEN                 )
                                           )
              Defendants.                  )
                                           )


    DEFENDANTS’ LR 3.3 CERTIFICATE OF INTERESTED PERSONS
          AND CORPORATE DISCLOSURE STATEMENT

        1.    The undersigned counsel of record for Defendants certifies that

the following is a full and complete list of all parties in this action, including

any parent corporation and any publicly held corporation that owns 10% or

more of the stock of a party:

        Plaintiff Boiling Crab Franchise Co., LLC is a California limited liability

company. Defendant The Juicy Crab Inc. is a Georgia corporation and Cafe 88

LLC is a Georgia limited liability company. There are no publicly held




81760940v.1
          Case 1:19-cv-04379-WMR Document 19 Filed 12/05/19 Page 2 of 4




corporations that have an ownership interest in The Juicy Crab Inc. and Cafe 88

LLC. Keying Chen and Leo Chen are individuals.

        2.    The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or

corporations having either a financial interest in or other interest which could

be substantially affected by the outcome of this particular case:

        Plaintiff has advised that the following are: Sinhdarella, Inc., a California

corporation (Member, Boiling Crab franchise Co., LLC); Red Crawfish, Inc., a

California corporation (Member, Boiling Crab Franchise Co., LLC).

        3.    The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this

proceeding:

        Michael Wolak III, Locke Lord LLP, Attorney for Defendants.

        Harral Straat Tenney, IV, Locke Lord LLP, Attorney for Defendants.

        Todd Deveau, Thomas Horstemeyer LLP, Attorney for Plaintiff.

        Cynthia J. Lee, Thomas Horstemeyer LLP, Attorney for Plaintiff.

        Steven E. Klein, Davis Wright Tremaine LLP, Attorney for Plaintiff.

        Kaley L. Fendall, Davis Wright Tremaine LLP, Attorney for Plaintiff.

                                            2
81760940v.1
          Case 1:19-cv-04379-WMR Document 19 Filed 12/05/19 Page 3 of 4




Submitted this 5th Day of December, 2019

                                        LOCKE LORD LLP

                                   By: /s/ Michael Wolak, III
                                       Michael Wolak III
                                       Ga. Bar No. 773197
                                       3333 Piedmont Road NE, Suite 1200
                                       Atlanta, GA 30305
                                       T: 404-870-4655
                                       michael.wolak@lockelord.com

                                        H. Straat Tenney (admitted pro hac vice)
                                        200 Vesey Street, 20th Floor
                                        New York, NY 10281
                                        T: 212-912-2915
                                        straat.tenney@lockelord.com
                                        Attorneys for Defendants




                                       3
81760940v.1
          Case 1:19-cv-04379-WMR Document 19 Filed 12/05/19 Page 4 of 4




                          CERTIFICATE OF SERVICE
        I hereby certify that on December 5, 2019, I filed the foregoing document

via the Court’s CM/ECF system which will automatically send electronic notice of

such filing to all registered counsel of record.



                                               /s/ H. Straat Tenney
                                                 H. Straat Tenney




                                           4
81760940v.1
